Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12-14, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2007/0256246 to Gladney et al. in view of U.S. Pub. No. 2005/0095936 to Jones et al.
Claims 1,  12, 14, and 23, Gladney discloses a mattress and method of manufacturing a mattress and comprising forming a mattress inner core; forming a non-quilted mattress cover 109; and attaching the non-quilted mattress cover to the inner core without sewing; wherein the non-quilted mattress cover is formed of a laminate including a synthetic polymeric non-woven fabric with layers that are capable of having a textured or patterned upper surface and cut to include a cover top panel and a plurality of cover side panels that are unitary with and extend outward from the cover top panel [0020][0021][0028][0042]; and wherein the step of attaching the non-quilted mattress cover to the inner core without sewing includes orthogonally orienting the cover side panels relative to the cover top panel and attaching of adjoining surfaces of adjacent cover side panels to each other and the inner mattress core by mechanical or 
Claim 13, Gladney discloses the apparatus and method wherein the laminate is embossed, but is silent to embossing the patterns by heated stamping.  Selecting a means to emboss a pattern is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to selecting heated stamping yielding predictable results that provide an equivalent and alternative means to provide a pattern in the cover of Gladney.  






Claims 2-5, 8-10, 15-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2007/0256246 to Gladney et al. in view of U.S. Pub. No. 2005/0095936 to Jones, and further in view of U.S. Pub. No. 2016/0345745 to Zoltan et al.
Claims 2, 10, and 15, Gladney discloses the apparatus and method, but is silent to the mattress inner core is formed from least one layer of a polymeric nonwoven fiber.  Zoltan discloses an inner core formed of a polymeric nonwoven fiber core [0015]0016].  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a fiber core as taught by Zoltan yielding predictable results that provide an equivalent and alternative core material with substantial compression resistance [0002].  
Claim 3, and 16, Gladney, as modified, discloses the apparatus and method wherein mattress inner core of Zoltan is formed from a plurality of layers of polymeric nonwoven fiber, and each of the plurality of layers include a different density of the nonwoven fibers to adjust a stiffness of the mattress inner core [0006].
Claim 4, and 17, Gladney discloses the apparatus and method wherein the plurality of layers of polymeric nonwoven fiber are stacked on top of each other [Abstract].
Claim 5, and 18, Gladney, as modified, discloses the apparatus and method wherein the plurality of layers of polymeric nonwoven fiber are stacked side-by-side relative to each other [0022].
Claim 8, and 21, Gladney discloses the apparatus and method wherein the polymeric non-woven fabric is formed of a recycle polymeric material [0015][0016].

Claim 9, and 22, Gladney discloses the apparatus and method wherein the recyclable polymeric material is polyethylene [0016].  

Claims 6, 11, 19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2007/0256246 to Gladney et al. in view of U.S. Pub. No. 2005/0095939 to Jones et al., and in view of U.S. Pub. No. 2014/0075678 to Murphy et el.
Claim 6, and 19, Gladney discloses the apparatus and method, but is silent to a rail assembly.   Nolte discloses a rail system further comprising adhering a rail assembly to the mattress inner core [0042].  It would have been obvious for one having ordinary skill in the art at the time to employ a rail system yielding predictable results that provide an encasement for the mattress inner core of Gladney.  
Claim 11, and 24, Gladney discloses the apparatus and method wherein the fiber layer is fire-retardant [0022]-[0028].

Allowable Subject Matter

Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673